Citation Nr: 0103288	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the benefit sought 
on appeal.


REMAND

The veteran claims entitlement to service connection for a 
bilateral hand disorder.  A preliminary review of the record 
discloses that additional action is required prior to further 
Board review of the veteran's appeal.

In reviewing the claims file, it has come to the Board's 
attention that the veteran's service medical records are not 
associated with the claims file.  The Board will note that 
the RO did attempt to obtain the service medical records 
through the usual channels, i.e. the National Personnel 
Records Center and the veteran himself.  However, in August 
1996, in response to a letter from the RO, the veteran 
identified a potential location for his service medical 
records as Ft. Hayes, Ohio, where he indicates he received 
his discharge from reserve duty.  In a March 1998 letter from 
the veteran requesting his claim be reopened, he also 
informed the RO that his service medical records may be 
located at the United States Army Reserves Center in 
Henderson, Kentucky.  He again reiterated their possible 
located at the Army Reserves Center in Kentucky at his May 
1999 hearing before the RO.  

However, it appears from the record, that there was no 
additional effort by the RO to obtain the veteran's service 
medical records.  When information sufficient to identify and 
locate necessary evidence is of record, [VA] shall assist a 
claimant by requesting, directly from the source, existing 
evidence that is either in the custody of military 
authorities or maintained by another Federal agency.  See 
38 C.F.R. § 3.159(b); Hayre v. West, 188 F.3d 1327, 1330 
(1999).  A single request for pertinent SMRs specifically 
requested by the claimant and not obtained by the RO does not 
fulfill the duty to assist.  Id. at 1331. "Congressional 
mandate requires that the VA operate...both claimant friendly 
and non-adversarial.  An integral part of [the] system is 
embodied in the VA's duty to assist the veteran in developing 
facts pertinent to his or her claim." Id.

Further, it is not clear from the record, whether the veteran 
spent time in the Army Reserves on active duty training or 
inactive duty training after July 1961.  In his May 1999 
hearing before the Board, the veteran testified that his 
bilateral hand disorder had its onset in 1961 during a two-
week field mission, when he was exposed to prolong periods of 
cold without any heat.  He indicated that the mission was in 
November at Camp Pickett, Virginia, with the 528th Quarter 
Master Company.  He himself was with the 596th Quarter Master 
Company.  The veteran's DD-214 indicates that he was 
transferred to the USAR Control Group (Annual Training) XII 
US Army Corps in July 1961, and gives a terminal date of his 
reserve obligation as July 1965.  Despite the veteran's 
request for the RO to obtain service records from unit logs 
to verify this two-week reserve duty, it appears from the 
record that the RO did attempt to verify any Reserve service 
the veteran may have performed.  

The Board notes that the veteran was afforded a VA 
examination in June 1995.  At that time, the veteran was 
diagnosed with Dupuytren's Contracture and degenerative 
arthritis, but the VA examiner did not give a medical opinion 
as to the etiology of the disorders.  The Board is of the 
opinion that the veteran should be afforded a VA examination 
after further development of the case and after all avenues 
have been exhausted to obtain any service medical records and 
private medical records relating to treatment for a bilateral 
hand disorder.  

In regards to private medical records, the Board will note 
that some are contained within the claims file.  But after 
careful review of the evidence, it appears that not all 
pertinent records identified by the veteran have been 
obtained.  In particular, in his April 1995 application for 
benefits, the veteran lists having received treatment from 
Dr. Kahn in 1976 and Dr. Bland in 1979; it appears that an 
effort was not made to obtain these records.  He also 
indicated in a March 1998 letter to the RO that he received 
treatment from a Dr. Reed, which it appears, were not 
obtained by the RO.  In addition, in an October 1999 
statement from the veteran, he indicated that he sought 
treatment from Drs. Yagodich and Morgan, with a follow-up 
appointment with Dr. Morgan in October 1998.  Some medical 
records from these doctors are contained within the claims 
file, but it does not appear that the October 1998 records 
from Dr. Morgan were obtained or associated with the claims 
file.  Finally, in his November 1999 Notice of Disagreement, 
he indicated he saw Dr. Bell in March of 1999 and was 
referred to a Dr. Higodon for a nerve test, these records do 
not appear to have been obtained.  A November 1998 letter 
from Dr. Bell, already associated with the claims file, 
indicates that in making his diagnosis he looked at Dr. 
Higodon's report.  The Board is of the opinion that 
additional private medical records need to be obtained and 
associated with the claims file to help substantiate the 
veteran's post-service treatment.

The Board further notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the Act).  In the instant appeal, the RO has not 
yet considered whether any additional notification or 
development action is required under the Act.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should make a further attempt 
to obtain and associate with the claims 
file the veteran's service medical 
records, including at the locations 
identified by the veteran as the Reserve 
facilities in Henderson, Kentucky or Ft. 
Hayes, Ohio.  

2.  The RO should verify whether the 
veteran performed any Army Reserve 
service after July 21, 1961, and if so, 
whether that service was active duty for 
training or inactive duty training.

3.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his hands 
since his separation from service.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file any records that have not 
already been obtained.  

4.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any bilateral hand disorder 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly any service medical records 
and private medical records pertaining to 
the treatment for a bilateral hand 
disorder, and offer an opinion as to 
whether there is a current disability and 
if so, whether it is casually and 
etiologically related to service.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


